t c memo united_states tax_court michael j burke and jane s burke petitioners v commissioner of internal revenue respondent docket no filed date stephen lee christian joseph e mudd and gregory michael beck for petitioners jenny r casey hans famularo and miles d friedman for respondent memorandum findings_of_fact and opinion holmes judge michael burke dove into a business venture with a friend and continued to advance it funds even as it started to sink when it failed he tried to deduct the money he’d lost the commissioner thinks burke is trying to disguise an equity_investment as a debt and disallowed the loss findings_of_fact burke is currently a retiree but before that he enjoyed a long and lucrative career as an urban planner at a firm called rbf consulting but this case began when he met an old friend from santa ana college hugh parkey burke and parkey had taken a scuba-diving instructor-training program there together and for a short while they worked together as instructors parkey then moved to belize and for a long time these old friends lost touch then many years later parkey let burke know that he was getting married and the old friends reconnected burke learned that scuba diving had become parkey’s vocation--a vocation that had led parkey to become a scuba-diving instructor and the manager of a diving and fishing resort in belize burke himself had left scuba diving behind in favor of urban planning but belize is a popular vacation spot and burke and his wife found several occasions to visit parkey over the years the parkeys eventually opened a restaurant and guesthouse in belize city but parkey missed the scuba-diving business and came to burke for money to start his own burke credibly testified that he and parkey discussed his business plans in great detail burke decided that he’d loan money to parkey but only if parkey gave him an interest in the business so sometime in burke sent dollar_figure to parkey and together they formed hugh parkey’s belize dive connection belize dive as a belizean corporation burke never prepared formal loan documents for the payment but instead recorded it in his personal books and gave a copy of that record to parkey the two of them owned belize dive together as shareholders until when parkey passed away after his friend’s death burke tried to sell the business to a local resort but just as burke was about to accept the resort’s offer mrs parkey asked him to stop the sale she didn’t like the resort’s manager and thought it would be a slight to her husband’s reputation to sell the business to him burke was happy to oblige and he let mrs parkey assume her husband’ sec_50 interest mrs parkey had her own vision for belize dive she was interested in pursuing cruise-line companies for business she thought it was a great opportunity she was wrong belize dive did grow after it started to fish for business with the cruise lines but it started to need more capital for boats and diving equipment it also needed more staff burke continued to send money--money he says he was meant to get back--toward the company but the business never quite ran at a profit burke did keep a personal record of the advances he sent to belize dive and at the end of each year he turned it over to belize dive for inclusion in the corporate records he never saw these records though belize dive’s need for capital continued to grow it at first provided only scuba-diving services to the cruise lines but thought it would make sense to offer snorkeling too to do that it needed yet more boats and yet more equipment-- masks fins and life preservers cruise lines keep their passengers on a tight schedule which gave belize dive only a short time to get its customers from the ship get them to a place to snorkel and then return them to make that work belize dive leased a 186-acre island between the cruise-ship dock in belize city and the snorkeling reefs after a short time belize dive bought the island this cost yet more money and burke testified that he loaned the money to belize dive to buy the island but admitted that he did not get a promissory note in exchange burke continued to send money to belize dive to make improvements after the purchase of the island but he was reaching his limit and found it necessary to seek outside financing in came a third partner--a man named wayne mcnab--to help bear the burden in mcnab became a shareholder through dilution of mrs parkey's stake when he kicked in dollar_figure burke himself continued to advance funds though and with growing worry about belize dive’s future he asked for and received an additional share in the company for himself mrs parkey however continued to have new ideas and her ideas continued to be expensive in belize dive built a man-made lagoon on its island where customers could swim with four dolphins revenues were less than expected that was enough after one last multimillion-dollar spasm of money transfers burke finally gave up the numbers are a bit cloudy but we find it more_likely_than_not from our review of the evidence that this table accurately summarizes burke’s advances to the corporation year amount dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure total dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure burke now claims that each advance to belize dive was a loan other than the summary above which he claims is the result of contemporaneous recordkeeping burke did not obtain formal loan documents for any of these payments before each time burke advanced money he did so without setting a time for repayment and at the time of trial he had not received a single repayment of any advance or even of interest he didn’t expect to receive payment until the business was profitable and he’d be paid his share of the profits in contrast when belize dive obtained loans from other lenders over the years it signed formal written documents and paid the lenders back burke said during trial that belize dive owed him interest on the loans but he was unable to point to any proof of that burke started to work with tax attorneys in laguna hills california to file his returns when he disposed of an unrelated investment on which he had made a substantial capital_gain burke and his attorneys were focused on tax planning and more specifically review ing alternatives for creating capital_loss to offset capital_gain it was out of this tax-planning process that three promissory notes from belize dive surfaced each note was created on date burke claims that he had them drawn up under his attorneys’ suggestion to give or pass some of his debt to mrs parkey to encourage her not to leave belize dive the first note was a junior promissory note for dollar_figure the second was a junior promissory note for dollar_figure and the third was a senior promissory note for dollar_figure we find that mrs parkey did sign each note on behalf of belize dive though neither she nor anyone else from the company testified burke claims that after they signed the note for dollar_figure they discovered an error and drew up the second note for dollar_figure so the second note was meant burke claims that the third note for dollar_figure is senior to the others because he believed he’d be able to recoup only dollar_figure from belize dive’s sale to replace the first note but burke offered no explanation as to why they were signed on the same day or cover different periods in date burke sold his dollar_figure junior promissory note to mrs parkey for dollar_figure burke claims that he wanted to give mrs parkey the debt for free but that his attorneys told him there was a tax advantage to selling it to her instead then in date belize dive retired both mrs parkey’s and burke’s debt burke received in exchange an additional interest in belize dive bringing his total to and mrs parkey’s interest sank from to burke then signed a deferred_compensation agreement with the company to create a book reserve for dollar_figure for mrs parkey we specifically find that the promissory notes the sale of the note to mrs parkey and the deferred_compensation agreement were more_likely_than_not orchestrated by burke and his attorneys to offset the large capital_gains burke had from unrelated interests in hi sec_2010 and sec_2011 tax years they are not proof of what they purport to show happened before they were all executed the third note also bobbed up only at trial at the audit burke provided only the notes for dollar_figure and dollar_figure mcnab’s interest in belize dive shriveled from to with all this paper in place burke’s attorneys review ed the tax consequences of debt sale or compromise with related_party entity in date and they advised burke that he was entitled to claim some losses burke claimed a short-term_capital_loss of nearly dollar_figure and a long-term_capital_loss of more than dollar_figure million on hi sec_2010 tax_return he then claimed short-term and long- term capital losses on hi sec_2011 tax_return the commissioner audited these returns and determined that burke had deficiencies for the and tax years and owed accuracy-related_penalties besides tax_year tax sec_6662 penalty dollar_figure big_number dollar_figure dollar_figure the only issues are whether burke’s advances to belize dive were loans or capital contributions and whether he is also liable for accuracy-related_penalties under sec_6662 the parties did not stipulate and the commissioner has not unless stated otherwise all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure moved to introduce any evidence that a supervisor had approved in writing the initial determination to include these penalties in the notice_of_deficiency i debt or equity opinion the parties’ arguments here are simple burke argues that his advances to belize dive were bona_fide debts and the commissioner argues that the advances look more like equity a bona_fide debt is one that arises from a debtor-creditor relationship based upon a valid and enforceable obligation to pay a fixed or determinable sum of money sec_1_166-1 income_tax regs see also 91_tc_575 whether a purported loan is a bona_fide debt is determined by the facts and circumstances of each case see eg a r lantz co v united st424_f2d_1330 9th cir 74_tc_476 the ninth circuit6 has identified eleven factors to consider in a debt-equity analysis but strongly cautions us not to overemphasize any one of them a r lantz co f 2d pincite the factors are the names given to the certificates evidencing the indebtedness burke was a california resident when he filed his petition which makes the case appealable to the ninth circuit under sec_7482 the presence or absence of a maturity_date the source of the payments the right to enforce the payment of principal and interest participation in management a status equal to or inferior to that of regular corporate creditors the intent of the parties thin or adequate capitalization identity of interest between creditor and stockholder payment of interest only out of dividend money and the ability of the corporation to obtain loans from outside lending institutions id quoting 279_f2d_123 9th cir aff’g t c memo we of course follow this caselaw and discuss each of these factors but will not let ourselves be poked by any of these prongs away from our goal of discerning the parties’ intent at the time of the advances 748_f2d_1365 9th cir rev’g tcmemo_1983_120 a names formal loan documentation such as a bond a debenture or a note tends to show that an advance is a bona_fide debt see 827_f2d_1409 9th cir pepsico puerto rico inc v commissioner tcmemo_2012_269 at it is undisputed here that burke did not get formal loan documentation when he made each advance instead his first advance got him a interest in belize dive and his later advances got him a increase in his ownership share burke points to the date promissory notes as evidence of bona_fide indebtedness but we’ve already found those promissory notes were parts of some post hoc tax planning so they are of little help in determining burke’s intent when he made the advances post hoc papering inconsistent with how belize dive treated unrelated lenders in fact more strongly reinforces a finding that this factor supports characterization of the advances as equity b maturity_date the presence of a fixed maturity_date indicates a fixed obligation to repay a characteristic of a debt obligation 464_f2d_394 5th cir see also pepsico puerto rico inc at burke’s alleged loans to belize dive had no fixed maturity_date and burke credibly explained that he expected to be paid only when belize dive was sold or profitable this too weighs in favor of finding the advances to be equity c source of the payments if the source of repayments depends on earnings an advance is more likely to be equity estate of mixon f 2d pincite am offshore inc v commissioner 97_tc_579 provost v commissioner tcmemo_2000_177 wl at that’s exactly what we had here burke admitted that he didn’t expect to receive payment until the business was profitable and he’d be paid his share of the profits d right to enforce an enforceable and definite obligation to repay an advance indicates the existence of a bona_fide debt see hardman f 2d pincite estate of mixon f 2d pincite burke argues that belize dive had an enforceable and definite obligation to repay his advances both after and before the execution of the promissory notes he argues that before the notes belize dive’s financial statements recorded his advances as loans but points to no authority that this would give him a right to enforce their repayment and even if we view the promissory notes as having created an enforceable right to repayment failure to take customary steps to ensure repayment is an indication of equity shedd v commissioner tcmemo_2000_292 wl at burke stumbles on these steps here--he never asked for repayment and we find that he never intended to enforce the notes as part of his tax planning he sold one and relied on the possible sale of belize dive to pay the other this factor weighs in favor of finding the advances to be equity e participation in management when a taxpayer receives a right to participate in management or an increase in his ownership stake in exchange for an advance it suggests that the advance was an equity_investment and not a bona_fide debt hardman f 2d pincite am offshore inc t c pincite provost wl at because burke’s initial transfer to belize dive in came with a share in the company that advance definitely indicates an equity_investment after that however burke’s participation in management at belize dive is unclear he testified that his only role was to lend money but later said that he reviewed tax documents and cashflow statements it does not however seem he was involved in the day-to-day operations of belize dive and any involvement he did have was minimal burke didn’t receive additional stock for later contributions until after he’d already advanced millions of dollars to belize dive and this was only a increase in a flailing company he credibly testified that he wanted the additional so that he’d have more control_over belize dive’s direction given its unstable business and the substantial funds he’d already advanced and he emphasized that he needed it if he was going to give belize dive any more money an increased interest or participation needed to prevent a company’s collapse does not by itself mean an advance is an equity_investment owens v commissioner tcmemo_2017_157 at flint indus inc v commissioner tcmemo_2001_276 wl at but burke received an extra interest in belize dive in when it retired his debt with elements cutting both ways we find this factor to be neutral f status equal or inferior to other creditors taking a subordinate position to other creditors indicates an equity_investment see pepsico puerto rico inc at cma consol inc v commissioner tcmemo_2005_16 wl at burke readily admitted during trial that his purported loans were subordinate to those of belize dive’s secured creditors he argues on brief however that they were not subordinate to those of belize dive’s unsecured creditors but there is nothing in the record to support this position and burke in fact testified during trial that his debt was subordinate to several other of belize dive’s financial arrangements thus this factor supports a finding of equity g the parties’ intent t he inquiry of a court in resolving the debt-equity issue is primarily directed at ascertaining the intent of the parties a r lantz co f 2d pincite but the ninth circuit includes intent itself as a factor in this multifactor analysis id this might otherwise be confusing but caselaw seems to treat this factor as the place to look for contemporaneous evidence of subjective intent id pincite that evidence shows that burke never received or demanded payments of either interest or principal from belize dive and he expected to be paid back only out of profits that evidence also shows no contemporaneous documentation from belize dive that stated the advances were loans--a lack which is particularly telling because belize dive did borrow money from more conventional lenders and did paper those transactions as conventional loans burke admits that during the time he was making advances to belize dive he didn’t even know for sure that they were being recorded as loans in its books while belize dive’s financial statements do show that they included burke’s advances in their total debt we give this little weight no one from belize dive other than burke testified on his behalf this factor also favors a finding of equity h thin or adequate capitalization thin or inadequate capitalization is strong evidence of a capital_contribution where the debt to equity ratio was initially high the parties realized that it would likely go higher and substantial portions of these funds were used for the purchase of capital assets and for meeting expenses needed to commence operations am offshore inc t c pincite because neither party argued on brief that evidence in the record directly supports or negates this factor we treat it as neutral see eg provost wl at i identity of interest advances in proportion to the stockholder’s capital interest indicate a finding that the advance was an equity_investment hardman f 2d pincite am offshore inc t c pincite what financial records we have for belize dive in the record indicate that from through with the exception of belize dive’s liabilities exceeded its assets and when belize dive lacked money to cover its operating_expenses burke just handed over the funds we’ve found before that these circumstances create an identity of interest between the purported creditor and the controlling shareholder cma consol inc wl at this factor weighs in favor of finding that the advances were equity j payment of interest out of dividend money the presence of a fixed rate of interest and the actual payment of interest indicate a bona_fide debt see am offshore inc t c pincite there is no evidence here--aside from burke’s own testimony--that his advances were even supposed to accrue interest it is also undisputed that belize dive never paid any interest even if it was required and that burke didn’t ask for it or intend to the failure to insist on interest payments indicates that the payors are not expecting substantial interest_income but are more interested in the future earnings_of the corporation or the increased market_value of their interest id this weighs in favor of a finding that the advances were equity k the ability of the corporation to obtain loans from outside lending institutions if a corporation is able to borrow funds from an outside source at the time of the advance the transaction looks more like a bona_fide debt hardman f 2d pincite am offshore inc t c pincite the commissioner mistakenly distorts this factor to say that although belize dive was able to obtain financing from other lenders those transactions were at arm’s length and burke’s were not and so should count against him while belize dive’s treatment of third- party lenders is important we’ve already dealt with it this one factor does favor a finding that burke’s advances to belize dive were bona_fide debts having swum through each of these prongs we have to make a finding about the parties’ intent at the times burke advanced funds to belize dive we conclude that the absence of the normal incidents of a loan--especially a maturity_date and a stated_interest rate--are most telling here without those aspects of a loan the advances look much more like capital contributions--and the peculiar advantage to burke of generating a capital_loss in to offset a large capital_gain means that the papering his tax advisers did that year to make the advances look more like loans just makes it more_likely_than_not that at the time he made them burke and the parkeys intended those advances to be capital contributions our conclusion is only reinforced by the strong evidence of the old friendship of burke and parkey and burke’s desire to help his old friend turn their old hobby into a new business--a practical partnership where burke contributed money and parkey contributed his labor and expertise and both hoped to share in the profits burke also tries to salvage some loss out of this situation and insists that the transfer of the note to mrs parkey in was at the least the disposition of a capital_asset of some sort we disagree--the deal was made to seem as if it were the sale of a portion of the debt owed by belize diving to burke but we have found that there was no debt to sell and insufficient evidence that there was a sale at all we suspect though we don’t actually have to find anything because no party raised it that burke and mrs parkey’s agreement that led to burke’s owning of the stock in belize dive was a simple tax-free recapitalization under sec_368 e --a reshuffling of a capital structure within the framework of an existing corporation see 315_us_194 burke may well be entitled to a capital_loss when he disposes of that stock but not until then and not for the years at issue here ii penalties the commissioner also asserts that burke is liable for accuracy-related_penalties under sec_6662 for hi sec_2010 and sec_2011 tax years sec_6662 imposes a penalty when there is an underpayment attributable to a ny substantial_understatement_of_income_tax sec_6662 part of whether the commissioner met his initial burden of production is a simple math problem an understatement_of_tax is substantial if it exceeds the greater of dollar_figure or percent of the tax required to be shown on the return sec_6662 c burke’s understatements for the and tax years surpass both dollar_figure and of the tax required burke asserts however that he had reasonable_cause and acted in good_faith see sec_6664 sec_1_6664-4 income_tax regs he specifically argues that he is not liable for the penalties because he relied on the advice of a tax adviser reliance on an adviser can excuse a taxpayer from an accuracy-related_penalty but only if his reliance was reasonable 115_tc_43 aff’d 299_f3d_221 3d cir reliance is reasonable if the adviser was a competent professional with sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied on the adviser’s judgment in good_faith id pincite the commissioner does not dispute that burke’s attorneys were competent professionals and burke credibly testified that he gave his attorneys the records he kept that detailed his advances to belize dive we find this sufficient proof of the first two requirements for reasonable reliance what troubles us is the tax-planning strategy those lawyers came up with when they got this information they recharacterized burke’s advances to belize dive as loans and did some last-minute papering to make it seem as if they were after listening to burke we don’t find that he could have reasonably relied on their advice that this would work--there were just too many red flags that a sophisticated businessman should have noticed first he went along with their plan even though he himself had never treated his advances to belize dive as if they were loans he couldn’t fully explain why he was selling debt to mrs parkey or how that would give her an incentive to stay with belize dive and it seems just way too convenient to draft promissory notes for advances already made just as he’d given up on the company we do not however sustain the sec_6662 accuracy-related_penalties for the years at issue the commissioner failed to present any evidence that the penalties were personally approved in writing by the immediate supervisor of the individual making such determination see sec_6751 851_f3d_190 2d cir aff’g in part rev’g in part tcmemo_2015_42 graev v commissioner t c ___ ___ slip op pincite date supplementing t c ___ date accordingly he did not meet his burden of production and burke is not liable for the determined penalties see sec_7491 graev t c at ___ slip op pincite there were settlements and concessions on other issues so decision will be entered under rule
